EXHIBIT 10.2

 

MASTER

 

NETWORK AFFILIATION AGREEMENT

 

This Network Affiliation Agreement is entered into this 17th day of March, 2004,
by and between ENTRAVISION COMMUNICATIONS CORPORATION and TELEFUTURA.

 

WHEREAS, AFFILIATE, as licensee of the Stations pursuant to an authorization
issued by the FCC, intends to offer a full time Spanish language television
program service using the facilities of the Stations;

 

WHEREAS, TELEFUTURA operates the Network which provides Spanish language
television programming on a national, interconnected basis; and

 

WHEREAS, AFFILIATE desires to affiliate with the Network, and to appoint
TELEFUTURA as the Stations’ exclusive national and regional sales
representative.

 

NOW, THEREFORE, in consideration of the mutual covenants, undertakings,
agreements, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, it is hereby agreed as follows:

 

1. Definitions. In computing compliance with time periods specified in this
Agreement, calendar days shall be utilized rather than business days. For the
purposes of this Agreement, the following terms shall have the following
meanings:

 

AFFILIATE, first used in the preamble to this Agreement, means Entravision
Communications Corporation, a Delaware corporation.

 

Agreement, first used in Section 1 hereof, means the instant Master Network
Affiliation Agreement.

 

Authorized Preemption, first used in Section 1 hereof, below, means a failure by
AFFILIATE to broadcast any Program (i) pursuant to Section 6(a) of this
Agreement, (ii) due to force majeure as provided for in Section 12 of this
Agreement, or (iii) for which AFFILIATE has obtained the written consent of
TELEFUTURA.

 

Commencement Date has the meaning established in Section 3 hereof.

 

Commercial Availability, first used in Section 1 hereof, means a unit of time of
whatever length available for the broadcast of commercial advertising
announcements, promotional announcements, and/or station identification
announcements.

 

1



--------------------------------------------------------------------------------

Digital Channel, first used in Section 5(d) hereof, means any television channel
allotted by the FCC to AFFILIATE for digital television transmissions for use in
association with the Station as a result of MM Docket 87-269 and the rules and
regulations adopted with respect thereto.

 

Digital Transition Period, first used in Section 5(d) hereof, means the period
commencing on the first date AFFILIATE broadcasts a digital signal to the
general public on a consistent commercial basis on the Digital Channel and
ending on the last day of the term of this Agreement.

 

FCC, first used in the preamble to this Agreement, means the Federal
Communications Commission or any successor agency.

 

Force Majeure Event, first used in Section 12 hereof, means any act of God,
labor dispute, non-delivery by program suppliers or others, failure or breakdown
of satellite or other facilities, legal enactment, governmental order or
regulation or any other similar or dissimilar cause beyond the control of
TELEFUTURA or AFFILIATE, as the case may be.

 

Local Availability, first used in Section 7(b) hereof, means a Commercial
Availability designated by TELEFUTURA pursuant to this Agreement for broadcast
of a commercial advertisement by a Station and not by other TELEFUTURA
affiliates on an interconnected or delayed telecast basis.

 

Local Programming first used in Section 1 hereof, means collectively, all local
and syndicated programs, public service announcements, promotional
announcements, station identifications and other interstitial material which are
originated and broadcast by a Station.

 

Local Programming Window, first used in Section 5(b) hereof, means a time period
indicated on the attached Schedule A as being occupied by Local Programming.

 

Local Sale, first used in Section 7(e) hereof, means a Sale of advertising for
broadcast on AFFILIATE’s Stations, and not for broadcast on the Network
generally, made by the local sales staff of AFFILIATE.

 

National Sale, first used in Section 7(e) hereof, means a Sale of advertising
for broadcast on AFFILIATE’s Stations, and not for broadcast on the Network
generally, made by TELEFUTURA as the exclusive national and regional sales
representative of AFFILIATE, and any other Sale which is of a type normally
considered within the broadcast industry to be a national or a regional
advertising sale.

 

Net National Sale, first used in Section 8(a) hereof, means a National Sale of
advertising net only of agency commission.

 

2



--------------------------------------------------------------------------------

Network, first used in the preamble to this Agreement, means that certain
program service to be distributed by or on behalf of TELEFUTURA on an
interconnected basis to affiliates for broadcast to the public.

 

Network Availability, first used in Section 5(b)(ii) hereof, means a Commercial
Availability designated by TELEFUTURA pursuant to this Agreement for the
simultaneous broadcast of a commercial announcement by multiple TELEFUTURA
affiliates on an interconnected basis, including delayed telecasts pursuant to
Section 11 of this Agreement.

 

Network Exclusivity Zone, first used in Section 5(m) hereof, means the
applicable area as set forth in Sections 76.92 through 76.97 of the rules and
regulations of the FCC.

 

Network Program Schedule, first used in Section 5(b) hereof, means the
programming provided by TELEFUTURA to its affiliates on a regular basis for
broadcast during a Network Time Period, including, but not limited to, all
Network Programming, commercial announcements, TELEFUTURA identification
announcements, TELEFUTURA promotional announcements, public service
announcements, credits and cross promotional announcements for any of
TELEFUTURA’s other networks, or any other network or program service owned or
operated by, or under common ownership or control with, TELEFUTURA, including
but not limited to cable programming networks such as Univision and Galavision,
and other interstitial material distributed by TELEFUTURA to AFFILIATE.

 

Network Programming, first used in Section 1 hereof, means, collectively, all
Programs, public service announcements, promotional announcements, network
identifications and other interstitial material which are distributed to
affiliates of the Network.

 

Network Sale, first used in Section 7(d) hereof, means a Sale of advertising for
broadcast on the Network.

 

Network Time, first used in Section 7 hereof, means the entire clock hour or
half-hour during which a Program is broadcast including Station breaks and
adjacencies. (E.g., for a one-hour Program broadcast during the 7:00 and 8:00
time period, all commercials sold between 7:00 and 8:00 are within Network Time,
even if the program actually began after 7:00 and ended before 8:00.)

 

Network Time Period, first used in Section 1 hereof, means the time periods
indicated on the attached Schedule A as being occupied by Network Programming.

 

Non-Network Programming, first used in Section 9 hereof, means programs, program
series, and programming of any nature or kind, including, but not limited to,
special sports programs and special events programs, such as political
conventions, election coverage, presidential inaugurations, parades, and
pageants, and other programs and program series, which are not then regularly
scheduled by TELEFUTURA for broadcast on an interconnected basis by

 

3



--------------------------------------------------------------------------------

affiliates of the Network during those hours that then comprise the Network
Programming Schedule.

 

Program, first used in Section 1 hereof, means a television program distributed
by or on behalf of TELEFUTURA for broadcast on an interconnected basis by
affiliates of the Network.

 

Sale, first used in Section 1 hereof, means a sale of advertising.

 

Station or Stations, first used in the preamble to this Agreement, means the
television stations listed in Schedule B. Additional stations will be
incorporated into Schedule B and subject to the terms and conditions of this
Agreement by the parties revising Schedule B to include such station.

 

Terms Sheet, first used in Section 9 hereof, means a writing setting forth the
principal terms and conditions on which TELEFUTURA offers a non-network program
or program series to AFFILIATE, including, but not limited to, the time
permitted for acceptance of said offer by AFFILIATE.

 

Unauthorized Preemption, first used in Section 10 hereof, means any preemption
or failure to broadcast any Program, in whole or in part, other than an
Authorized Preemption.

 

TELEFUTURA, first used in the preamble to this Agreement, means TELEFUTURA, a
Delaware corporation.

 

2. Programming. TELEFUTURA shall deliver to Stations for free over the air
television broadcasting on Stations, all Network Programming which TELEFUTURA
makes available to be broadcast on the Network on a television network basis in
the community in which each Station is located, except as hereinafter provided.
Subject to the limitations set forth in this Agreement, AFFILIATE is hereby
authorized to broadcast during the term of this Agreement the Network
Programming over the facilities of the Stations. AFFILIATE shall not and shall
not authorize others to broadcast, rebroadcast, or otherwise use any program (or
part thereof) or other material supplied by TELEFUTURA except as specified in
this Agreement or specifically authorized in writing by TELEFUTURA.

 

3. Term. The initial term of this Agreement shall commence on January 14, 2002
(the “Commencement Date”), and, subject to the early termination provisions set
forth herein, shall terminate at 11:59 p.m. on December 31, 2021 (“Initial
Term”). After the Initial Term, the term of this Agreement may be extended for
additional successive terms of two (2) years each by TELEFUTURA, in its sole
discretion, giving written notice of such extension and the terms and conditions
upon which such extension is offered to AFFILIATE at least ninety (90) days
prior to the expiration of the then current term; provided, however, that if,
within thirty (30) days of the AFFILIATE’s receipt of an extension notice from
TELEFUTURA, AFFILIATE, in its sole

 

4



--------------------------------------------------------------------------------

discretion, gives TELEFUTURA written notice that AFFILIATE rejects such
extension on such terms and conditions, then the extension notice shall not be
effective and this Agreement shall terminate upon expiration of the then-current
period. TELEFUTURA shall have no obligation, whether express or implied, to
extend this Agreement beyond its Initial Term or to continue the affiliation of
the Stations with TELEFUTURA or the Network, whether or not on terms or
conditions equivalent to those set forth in this Agreement, beyond the
termination hereof. Any presently existing Network Affiliation Agreements
between TELEFUTURA and AFFILIATE shall be deemed terminated as of the
commencement of this Agreement. Upon the termination or expiration of the term
of this Agreement, all of AFFILIATE’s and Stations’ rights to broadcast or
otherwise use any Network Programming or any trademark, logo, or other material
or item hereunder shall immediately cease and neither AFFILIATE nor Stations
shall have any further rights whatsoever with respect to such program, material,
or item.

 

4. Distribution. TELEFUTURA shall transmit the Network Programming via
satellite, and the Network Programming shall be deemed delivered to AFFILIATE
when transmitted to the satellite. The choice of satellite to be used to
transmit the Network Programming shall solely be within the discretion of
TELEFUTURA, and TELEFUTURA may, from time to time, at its sole discretion,
change the satellite being used for said transmissions, in which case it shall,
to the extent feasible, give prior notice to AFFILIATE. All costs and expenses
of transmitting the Network Programming by satellite, including the maintenance
of a network operations center, satellite transmission facilities and satellite
transponder time, shall be borne by TELEFUTURA. Any and all costs of whatever
kind or nature incurred with respect to the reception or pickup of the Network
Programming from the satellite, and its rebroadcast by the Stations, shall be
borne by and shall be the sole responsibility of AFFILIATE. Where, in the sole
opinion of TELEFUTURA, it is impracticable or undesirable to furnish the Network
Programming over satellite facilities, TELEFUTURA may deliver the program to
Stations by any other means, including, but not limited to private or common
carrier microwave, fiber optic links, film, video tape or other form of
recording in sufficient time for Stations to broadcast the Network Programming
at the time scheduled by TELEFUTURA. Prior to instituting a change in the method
of program delivery to AFFILIATE, TELEFUTURA shall, if practicable, consult with
AFFILIATE and give consideration to the increased program delivery costs to be
incurred by AFFILIATE as a result of such change. If Network Programming is
supplied via recordings of any kind, they shall be used by AFFILIATE only for a
single television broadcast over each Station, and AFFILIATE shall comply with
all TELEFUTURA instructions concerning the disposition to be made of each such
recording received by each Station hereunder.

 

5. Additional Terms and Conditions Regarding Programming. Except as contemplated
in Section 6, below, AFFILIATE’s broadcast of Network Programming and Programs
pursuant to this Agreement shall be subject to the following terms and
conditions:

 

(a) The selection, scheduling, substitution, cancellation and withdrawal of any
Network Programming or portion thereof shall at all times remain within the sole
discretion and control of TELEFUTURA. TELEFUTURA reserves the right to obtain
programming from any

 

5



--------------------------------------------------------------------------------

source whatsoever, including but not limited to obtaining all or a portion of
the Network Programming from one or more program suppliers.

 

(b) Schedule A hereto sets forth the current schedule of hours which constitute
the Network Program Schedule, as well as the current schedule of segments which
constitute the Local Programming Windows. Local Programming Windows may be
changed by TELEFUTURA, at any time in its sole discretion. TELEFUTURA will
provide written notification of such change in the Local Programming Window at
least ten (10) days prior to implementation, when such Local Programming Window
change is permanent. However, where TELEFUTURA cannot provide ten days advance
notice, TELEFUTURA will provide as much advance notice as practicable of such
Local Programming Window. The selection, scheduling, substitution, cancellation,
preemption and withdrawal of Network Programming scheduled for broadcast by
affiliates of Network during those hours constituting the Network Program
Schedule shall at all times remain within the sole discretion and control of
TELEFUTURA. AFFILIATE agrees to broadcast over the facilities of each Station
the complete Network Program Schedule in its entirety without unauthorized
interruption, editing, modification, addition or deletion, on the dates and at
the times scheduled by TELEFUTURA; provided, however, that AFFILIATE may delete
such words, phrases or scenes as AFFILIATE, in the reasonable exercise of its
judgment, determines it would not be in the public interest to broadcast over
the AFFILIATE’s Stations.

 

(c) AFFILIATE agrees to carry network commercials at the time delivered by
TELEFUTURA and in the same commercial positions as determined by TELEFUTURA.

 

(d) During the Digital Transition Period, AFFILIATE shall broadcast the Network
Programming provided pursuant to this Agreement simultaneously over the Stations
and any Digital Channel operated by AFFILIATE in association with the Stations.
AFFILIATE shall insure that the picture resolution quality of the broadcasts of
the Network Programming on the Digital Channel shall be equivalent to the
TELEFUTURA standard, as determined by TELEFUTURA, in its reasonable discretion
and in accordance with then-current industry standards, from time to time.

 

(e) AFFILIATE shall not broadcast any Network Programming except pursuant to the
terms of this Agreement or pursuant to other written authorization from
TELEFUTURA.

 

(f) In no event shall AFFILIATE transmit any Network Programming via the
internet, including without limitation, video or audio streaming, simulcasting,
or interactive television.

 

(g) AFFILIATE shall not authorize, cause, or enable anything to be done whereby
any Network Programming supplied herein is used for any purpose other than
broadcasting by AFFILIATE in the geographic area that AFFILIATE’s Stations is
authorized to

 

6



--------------------------------------------------------------------------------

serve, which broadcast is intended for reception by the general public in places
to which no admission is charged.

 

(h) AFFILIATE shall not insert or superimpose any crawls, split screens,
graphics, logos, trademarks, call letters, insignia, voice overs or other
material over any portion of any Network Programming, or compress, speed up,
squeeze down, clip or otherwise alter the duration, length, size, appearance or
aspect ratio of any Network Programming, without the prior written consent of
TELEFUTURA, except in the case of live coverage of fast-breaking news events.

 

(i) AFFILIATE shall abide by any and all restrictions of which TELEFUTURA
advises AFFILIATE pertaining to the promotion of Network Programming, including,
but not limited to, on-the-air promotion, billboards, cable advertisements, and
newspaper, shopper, or other printed advertisements, announcements or
promotions. This provision shall not prohibit AFFILIATE from providing date and
time information regarding Network Programming to newspapers, TV Guide, cable
guides, and other program listing services. TELEFUTURA shall, from time to time,
provide AFFILIATE with written guidelines regarding promotional restrictions,
which, as amended or supplemented in writing from time to time, shall govern
each Station’s promotional activities until superseded by replacement guidelines
supplied by TELEFUTURA.

 

(j) Except with TELEFUTURA’s prior written consent and except upon such terms
and conditions as TELEFUTURA may impose, AFFILIATE shall not authorize, cause,
permit or enable anything to be done whereby a recording on film, tape or
otherwise is made of Network Programming, provided, however, AFFILIATE may
record Network Programming for:

 

(i) delayed telecasts permitted by this Agreement;

 

(ii) promotion of the Network, or Network Programming, in programs or
promotional announcements broadcast on AFFILIATE’s Stations which TELEFUTURA has
had the opportunity to preview and for which TELEFUTURA has given its prior
written consent; or

 

(iii) sales presentations.

 

(k) AFFILIATE agrees that its local news sets, local promotional announcements,
and local identifications will conform to the Network’s graphic standards as
established, and modified from time-to-time, by TELEFUTURA and provided in
writing to AFFILIATE.

 

(l) Subject to the provisions of this Agreement, with respect to any Program
broadcast by Stations and as to which TELEFUTURA controls the distribution
rights with respect to the repeat broadcast of such program on United States
broadcast television stations, TELEFUTURA agrees that, during the Exclusivity
Period for such Program, it shall not provide

 

7



--------------------------------------------------------------------------------

the same Program to any television station licensed to serve the community of
license of each Station. As used herein, “Exclusivity Period” with respect to
any Program shall mean a period commencing with TELEFUTURA’s first broadcast of
such Program and ending on the earlier of (i) the end of the broadcast season in
which such Program is first provided to the Station or (ii) thirty (30) days
after such TELEFUTURA’s broadcast of such TELEFUTURA Program. Notwithstanding
the foregoing, TELEFUTURA may make available to any other station any Program
which (i) AFFILIATE has preempted, rejected or refused, or not taken for any
reason whatsoever, or which TELEFUTURA has withdrawn from AFFILIATE pursuant to
Section 10(a)hereof; (ii) TELEFUTURA may be legally required to make available;
or (iii) which, in TELEFUTURA’s sole discretion, is believed to be of overriding
public importance.

 

(l) AFFILIATE shall be entitled to exercise, within each Station’s Network
Exclusivity Zone, the protection against duplication of network programming, as
provided by Sections 76.92 through 76.97 of the FCC’s rules, with respect to a
Program during the same broadcast day on which such Program is delivered by
TELEFUTURA to each Station, provided, however, (1) that such right shall extend
only as to Programs broadcast over Stations in accordance with this Agreement at
the time scheduled for such broadcast by TELEFUTURA and that such protection
shall not extend to any pre-empted programs or program series; (2) that nothing
herein shall be deemed to preclude TELEFUTURA from granting to any other
broadcast television station licensed to any other community similar
non-duplication rights within that Station’s Network Exclusivity Zone and
AFFILIATE’s right of network non-duplication shall not apply with respect to the
transmission of the programs of another AFFILIATE of the TELEFUTURA Network
(current or future) by a “community unit,” as that term is defined by the rules
of the FCC, located wholly or partially within the area in which the Station’s
Network Exclusivity Zone overlaps the Network Exclusivity Zone of such other
TELEFUTURA affiliates; and (3) that AFFILIATE’s network non-duplication rights
pursuant to this Section shall be subject to cancellation by TELEFUTURA on six
(6) months written notice to AFFILIATE, which cancellation shall not affect any
of the other rights and obligations of the parties under this Agreement.

 

Nothing contained in this Agreement shall limit TELEFUTURA’s right, at its sole
discretion, to distribute the Network and/or Network Programming directly to,
and to authorize the retransmission of the Network and/or Network Programming
by, any other distribution form, methodology, or medium, including but not
limited to broadcast television, cable television, direct broadcast satellite
(DBS), MDS, MMDS, or SMATV systems or facilities in any area, provided that in
determining whether to distribute directly or authorize the retransmission of
the Network and/or Network Programming by the means described, above, TELEFUTURA
shall use substantially similar business practices as those TELEFUTURA uses in
markets where TELEFUTURA owns and operates television stations.

 

6. Preemption and Substitution.

 

(a) With respect to programs or commercial matter offered or already contracted
for pursuant to this Agreement, nothing herein contained shall prevent or hinder
AFFILIATE from:

 

(i) rejecting or refusing any Program or commercial matter which AFFILIATE
reasonably believes to be unsatisfactory or unsuitable or contrary to the public
interest, or

 

8



--------------------------------------------------------------------------------

(ii) substituting a program which, in AFFILIATE’s opinion, is of greater local
or national importance.

 

(b) AFFILIATE shall give TELEFUTURA written notice of each such rejection,
refusal or substitution, the identity and length of the programming (the
“Substitute Programming”) to be substituted for a Program and the justification
therefore, not later than seventy-two (72) hours after receiving notice of the
Program, or as soon thereafter as possible (including an explanation of the
cause for any lesser notice). In the case of proposed program substitution based
on greater local or national importance, AFFILIATE shall also indicate why the
programming could not reasonably be substituted for Local Programming or carried
in a Local Programming Window. TELEFUTURA reserves the right to direct AFFILIATE
to broadcast said Program in an alternate time period normally occupied by other
Network Programming, or to provide such alternative Network Programming as may
be appropriate in the circumstances (which, subject only to the terms of
Sections 6 and 10 hereunder, shall be cleared in preference to the Substitute
Programming).

 

(c) AFFILIATE may deem Network Programming to be unsatisfactory or unsuitable
only if such programming:

 

(i) is delivered in a form which does not meet accepted standards of good
engineering practice;

 

(ii) does not comply with the rules and regulations of the FCC; or

 

(iii) differs substantially in style or content from Network Programming which
AFFILIATE has broadcast previously and which AFFILIATE reasonably believes would
not meet prevailing contemporary standards of good taste in a Station’s
community of license.

 

(d) AFFILIATE confirms that no Network Programming shall be deemed to be
unsatisfactory, unsuitable or contrary to the public interest based on
programming performance or ratings, advertiser reactions or the availability of
alternative programming (including but not limited to sporting events, program
length commercials and infomercials) which AFFILIATE believes to be more
profitable or more attractive.

 

(e) Except in those circumstances requiring live coverage of fast-breaking news
events, AFFILIATE shall make all reasonable efforts to substitute programming of
high local or national importance for Local Programming or to carry such
programming in time slots not scheduled to be occupied by Network Programming.

 

9



--------------------------------------------------------------------------------

(f) AFFILIATE confirms that, in its judgment, the public interest is best served
by carriage of Spanish language programming by the Stations. Any programming
substituted by AFFILIATE for Network Programming shall be exclusively in the
Spanish language.

 

7. Commercial Scheduling in Network Time.

 

(a) TELEFUTURA shall determine the number and length of Commercial
Availabilities within Network Time.

 

(b) Subject to the provisions of Sections 7(c) and (d) hereof, the time
available within Network Time to AFFILIATE for the carriage of Local
Availabilities during regularly scheduled programming only shall be:

 

Program Daypart

--------------------------------------------------------------------------------

 

Time Period

--------------------------------------------------------------------------------

 

Time Available to AFFILIATE

--------------------------------------------------------------------------------

Children’s Programming:   Weekends, As Scheduled   4.5 Minutes per Hour (or 50%
of all Commercial Availabilities should FCC regulations permit less than 9
minutes of Commercial Availabilities per hour) Children’s Programming:  
Weekdays, As Scheduled   4.5 Minutes per Hour (or 50% of all Commercial
Availabilities should FCC regulations permit less than 9 minutes of Commercial
Availabilities per hour) Morning:   06:00 A.M.-12:00 Noon   4.5 Minutes per Hour
Day Time:   12:00 Noon—  04:00 P.M.   4.5 Minutes per Hour Early Fringe:   04:00
P.M.-07:00 P.M.   4.5 Minutes per Hour Prime Time:   07:00 P.M.-11:30 P.M.   4.5
Minutes per Hour Overnight:   03:30 A.M.-05:00 A.M.   0.0 Minutes per Hour All
Other Network Time Periods:       4.5 Minutes per Hour

 

(c) TELEFUTURA may, from time to time, upon at least sixty (60) days notice to
AFFILIATE, revise the schedule and number of minutes available within Network
Time to AFFILIATE for the carriage of Commercial Availabilities during regularly
scheduled

 

10



--------------------------------------------------------------------------------

programming. Notwithstanding the foregoing, TELEFUTURA may, within its sole
discretion, without prior notice to AFFILIATE, determine the exact schedule and
number of minutes of Commercial Availabilities within each hour of Network Time
that may be occupied by Local Availabilities. In no event will the number of
minutes of Local Availabilities scheduled by TELEFUTURA be less than twenty
percent (20.0%) of the total number of Commercial Availabilities scheduled by
TELEFUTURA within that hour, rounded to the next higher commercial unit, except
for Children’s Programming, Overnight, and Network News, Sports Programming, and
Special Programming. If, during the term of this Agreement, TELEFUTURA
authorizes another affiliate, including but not limited to an affiliate owned
and operated by TELEFUTURA or an entity under common control with TELEFUTURA, to
utilize a greater number of minutes of Local Availabilities per hour during
Network Time than AFFILIATE may utilize under the terms of Sections 7(b) and/or
(c) hereof, TELEFUTURA shall, upon request, make such additional Local
Availabilities available to AFFILATE upon the same terms and conditions for the
same period.

 

(d) All Commercial Availabilities not allocated to AFFILIATE may be used by
TELEFUTURA for Network Availabilities. The proceeds from advertising broadcast
during those Network Availabilities shall be allocated to Network Sales.
TELEFUTURA shall be solely responsible for determining the advertising rates at
which such Network Availabilities shall be offered and sold. The time allocated
to TELEFUTURA for Network Availabilities shall not be covered or dropped or used
for any purpose whatsoever by AFFILIATE without the express prior written
consent of TELEFUTURA.

 

(e) The time allocated to AFFILIATE shall be used for Local Availabilities.
Sales of Local Availabilities shall be allocated to Local Sales or to National
Sales, as the case may be. AFFILIATE shall be solely responsible for determining
the advertising rates at which Local Availabilities shall be offered and sold.

 

(f) AFFILIATE grants TELEFUTURA the option to purchase from AFFILIATE, at
TELEFUTURA’s sole discretion, not more than two (2) minutes of Local
Availabilities per hour of network time, for which TELEFUTURA shall reimburse
AFFILIATE at the lowest unit rate prevailing during the previous ninety (90)
days for local commercial advertisements of the same or most comparable class,
daypart, and length actually broadcast by Stations. Said option shall take
precedence over other sales of Local Availabilities by AFFILIATE.

 

8. Compensation. Subject to all other relevant provisions of this Agreement, as
consideration for TELEFUTURA’s services as national and regional sales
representative for AFFILIATE, AFFILIATE shall pay to TELEFUTURA fifteen percent
(15%) of all Net National Sales of each Station.

 

(a) In the event AFFILIATE packages any Sales which would be included in Net
National Sales with other advertising sales which would not be included in Net
National Sales, including, but not limited to, a sale in other media such as
radio or print by AFFILIATE or

 

11



--------------------------------------------------------------------------------

any company affiliated with, controlled by, controlling or under common control
with AFFILIATE, either directly or indirectly, such package sales will be
allocated pro rata to Net National Sales and to other sales on the basis that
the rate card values of each bears to the rate card value for the entire
package.

 

(b) Without limitation to any provision of this Agreement, in the event that
AFFILIATE, for any reason, fails to broadcast or advises TELEFUTURA that it will
not broadcast any Network Programming as provided herein, then, in each such
case, AFFILIATE will “make good” the Network commercial announcements contained
therein during a time period(s) which shall be of quality and rating value
comparable to that of the time period(s) at which such programming was not
broadcast.

 

(c) AFFILIATE and TELEFUTURA agree that responsibility for billing and
collection of accounts shall be divided as follows:

 

(i) TELEFUTURA shall be responsible for the billing and collection of all
Network Sales.

 

(ii) AFFILIATE shall be responsible for the billing and collection of all
National Sales and Local Sales.

 

(d) AFFILIATE shall provide TELEFUTURA an accurate accounting of all time Sales
from all sources on or before the fifteenth (15th) of the month following the
month of performance of said Sales.

 

(e) The amounts payable from AFFILIATE to TELEFUTURA, pursuant this Section 8,
shall be paid monthly no later than the fifteenth (15th) of each month for all
Sales made during the previous broadcast month. Payments from AFFILIATE to
TELEFUTURA shall be accompanied by statements setting forth the name of each
advertiser, amounts of National Sales for which payments were received, the
amount of agency commissions due thereon, the net proceeds from such Network
Sales, and the percentage due TELEFUTURA.

 

9. Non-Network Programs. TELEFUTURA shall retain the right, within its sole
discretion, to produce and/or to distribute, by means other than the Network,
Non-Network Programming of every nature and kind. TELEFUTURA may, but is not
required to, offer such Non-Network Programming to AFFILIATE. In the event that
TELEFUTURA chooses to offer such Non-Network Programming to AFFILIATE, it shall
do so by providing a Terms Sheet to AFFILIATE which shall specify the time
period in which AFFILIATE may accept such Non-Network Programming on the terms
proposed by TELEFUTURA. In the event of a timely acceptance by AFFILIATE, the
compensation and carriage for such Non-Network Programming shall be on the terms
as agreed between the parties, and the provisions of this Agreement shall not
govern the distribution or broadcast of such Non-Network Programming. In the
event that AFFILIATE does not accept TELEFUTURA’s offer or terms within the time
period specified in the Terms Sheet, it shall be assumed that AFFILIATE has
rejected the Non-Network

 

12



--------------------------------------------------------------------------------

Programming, and TELEFUTURA shall be free, within its sole discretion, to offer
the Non-Network Programming to any other station or medium on any terms
whatsoever.

 

10. Unauthorized Preemptions. Without limiting any other rights of TELEFUTURA
under this Agreement or otherwise, if within any twelve (12) month period during
the term of this Agreement, any Station makes three (3) or more Unauthorized
Preemptions of any Network Programming (or AFFILIATE or such Station states,
either in general or specific terms, that such Station intends to make such
Unauthorized Preemptions or TELEFUTURA reasonably concludes, based upon
AFFILIATE’s or such Station’s actions or otherwise, that such Unauthorized
Preemptions shall occur), TELEFUTURA may, upon thirty (30) days prior written
notice to AFFILIATE:

 

(a) terminate such Station’s right to broadcast any one or more series or other
Network Programming, as TELEFUTURA shall elect, and, to the extent and for the
period(s) that TELEFUTURA elects, thereafter license the broadcast to the
applicable series or other Network Programming to any other television station
or stations, low power television station or stations, or cable television
system or systems located in the community of license of such Station or
elsewhere; or

 

(b) terminate this Agreement with respect to such Station without any
obligation, monetary or otherwise, to AFFILIATE and/or its employees, agents, or
customers, or to any other person or entity.

 

11. Delayed Telecasts. TELEFUTURA shall designate which Network Programming
shall be carried live, and which Network Programming, if any, shall be broadcast
on a delayed basis. AFFILIATE shall conform its broadcast to the schedule
designated by TELEFUTURA, and shall not delay the telecast of any Program, nor
change the order of the Network Programming schedule, without the express
written consent of TELEFUTURA. AFFILIATE is hereby authorized to record Network
Programming to the extent necessary to permit such delayed telecast, provided
however, that AFFILIATE shall erase, destroy, or return to TELEFUTURA at
AFFILIATE’s expense such recording within seventy-two (72) hours of the
broadcast of the recorded material.

 

12. Force Majeure. TELEFUTURA shall not be liable to AFFILIATE nor shall it
incur any liability hereunder for failure to deliver Network Programming or any
part thereof, nor shall AFFILIATE be liable to TELEFUTURA nor shall it incur any
liability hereunder for failure to broadcast any Network Programming or any part
thereof, by reason of a Force Majeure Event.

 

13. Written Reports. AFFILIATE shall promptly upon TELEFUTURA’s request submit
to TELEFUTURA in writing, upon forms approved by TELEFUTURA, such reports as
TELEFUTURA may request regarding the broadcast by AFFILIATE’s Stations of
Network Programming and commercial announcements.

 

13



--------------------------------------------------------------------------------

14. Performing Rights Licenses. All Network Programming shall, to the extent
possible, be (a) cleared at the source, (b) within the repertoire of ASCAP, BMI,
SESAC, or another performing rights society from which TELEFUTURA has obtained a
performance license at its own cost, or (c) in the public domain.

 

15. Indemnification.

 

(a) TELEFUTURA shall indemnify, defend and hold AFFILIATE, its affiliates,
successors and assigns, and the respective owners, officers, directors, agents,
and employees of each, harmless against and from all direct claims, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees) asserted
by third parties alleging that the Network Programming violates or infringes
upon the trade name, trademark, copyright, literary or dramatic right, or right
of privacy or publicity of any party, or constitute a libel or slander of any
party; provided, however, that the foregoing indemnification shall not apply:
(i) to public performance rights in music, (ii) to any material furnished or
added by any party other than TELEFUTURA after delivery of the Network
Programming to AFFILIATE or the Stations, (iii) to the extent such Network
Programming is changed or otherwise affected by insertion or deletion of any
material by any party other than TELEFUTURA after delivery of the Network
Programming to the Stations, (iv) to compliance with the Communications Act of
1934 or to any rules or regulations adopted thereunder by the FCC or any
successor agency, or (v) unless AFFILIATE promptly notifies TELEFUTURA of any
claim or litigation to which this indemnity shall apply, and that AFFILIATE
cooperates fully with TELEFUTURA in the defense or settlement of such claim or
litigation. The foregoing indemnity shall not apply to any claim by AFFILIATE or
the Station for lost revenue, lost profits or other consequential damages, if
any, regardless of whether such alleged damages are or were foreseeable.
TELEFUTURA makes no representations, warranties or indemnities, express or
implied, except as expressly set forth in this Section 15(a).

 

(b) AFFILIATE shall indemnify, defend and hold TELEFUTURA, its affiliates,
successors and assigns, and the respective owners, officers, directors, agents,
and employees of each, harmless against and from all direct claims, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees) caused by
or arising out of matters relating (i) to public performance rights in music,
(ii) to any material furnished or added by any party other than TELEFUTURA after
delivery of the Network Programming to AFFILIATE or the Stations, (iii) to the
extent such Network Programming is changed or otherwise affected by insertion or
deletion of any material by any party other than TELEFUTURA after delivery of
the Network Programming to the Stations, (iv) any breach of any of AFFILIATE’s
representations, warranties, covenants or agreements hereunder, (v) any
programming broadcast by Stations other than Network Programming provided by
TELEFUTURA to AFFILIATE and the Stations pursuant to the terms of this
Agreement, (vi) from any actions or claims by customers, agents, or employees of
AFFILIATE pursuant to a termination of this Agreement pursuant to Section 16
hereof or otherwise, or (vii) any other action on the part of AFFILIATE and/or
Station; provided, however, that the foregoing indemnification shall not apply
unless TELEFUTURA promptly notifies AFFILIATE in writing of any claim or
litigation to which this indemnity shall apply, and TELEFUTURA cooperates fully
with AFFILIATE in the defense or settlement of such claim or

 

14



--------------------------------------------------------------------------------

litigation. The foregoing indemnity shall not apply to any claim by TELEFUTURA
for lost revenue, lost profits or other consequential damages, if any,
regardless of whether such alleged damages are or were foreseeable.

 

16. Termination. This Agreement shall terminate under the following conditions:

 

(a) The term of this Agreement shall expire without extension pursuant to
Section 3 hereof;

 

(b) Upon the occurrence of any of the following events:

 

(i) Upon not less than thirty (30) days’ written notice to AFFILIATE in the
event of a material breach by AFFILIATE by any of its material covenants,
representations, warranties, duties, or obligations pursuant to this Agreement,
including failure to pay all amounts due under this Agreement, or any other
material term or condition hereof, which AFFILIATE has not cured within ten (10)
days of written notice of default from TELEFUTURA; or such longer period if
AFFILIATE has commenced such cure within said 10 days and thereafter continues
to diligently pursue such cure to the reasonable satisfaction of TELEFUTURA.

 

(ii) Pursuant to Section 10(b) hereof;

 

(iii) Immediately upon written notice to AFFILIATE in the event (a) AFFILIATE
files a petition seeking relief under Title 7 or 11 of the United States Code or
under any other Federal or state bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation law or statute, or an answer or
consent admitting the material allegations of a petition filed against in any
proceeding under any such law, or (b) of entry against AFFILIATE of any order of
relief under Title 7 or 11 of the United States Code, or entry of any other
order, judgment or decree against AFFILIATE by any court of competent
jurisdiction, approving a petition seeking bankruptcy, reorganization,
readjustment of debt, dissolution, liquidation, or winding up of AFFILIATE, or
(c) of appointment of a receiver, trustee or liquidator of AFFILIATE or of all
or substantially all of the assets of AFFILIATE or, (d) if any petition seeking
an order of relief under Title 7 or 11 of the States Code or any other such
petition is filed against AFFILIATE and is not stayed or dismissed within one
hundred twenty (120) days after the date of such filing, or (e) AFFILIATE makes
a general assignment of its assets, or transfers a controlling interest, to
creditors or other persons or entities;

 

(iv) Pursuant to Section 18 hereof;

 

(v) With respect to a Station, upon not less than six (6) months written notice
to AFFILIATE in the event TELEFUTURA, in its sole and voluntary discretion,
chooses to cease to operate the Network, or to cease to provide Network
Programming to television stations licensed to the community to which a Station
is licensed, provided, however, that in the event TELEFUTURA is required to
cease to operate the Network or to cease to provide Network Programming to
television stations licensed to the community to which a Station is licensed due

 

15



--------------------------------------------------------------------------------

to circumstances reasonably beyond its control, including, but not limited to,
Force Majeure Events and court or government orders or decrees, and the
circumstances preclude, or effectively preclude, TELEFUTURA from giving six (6)
months notice of termination, TELEFUTURA shall give AFFILIATE as much notice as
is reasonably possible under the circumstances;

 

(vi) With respect to a Station, upon not less than thirty (30) days written
notice to AFFILIATE in the event that a Station becomes substantially less
valuable to TELEFUTURA as an affiliate than it is at the time of execution of
this Agreement as a result of a materially adverse change affecting the
transmitter location, power, frequency, or hours or mode of operation of the
Station, or a materially adverse change in the business practices or public
reputation or image of the Station, AFFILIATE, or their owners and/or
management;

 

(vii) Pursuant to Section 21 hereof;

 

(viii) Pursuant to Section 22 hereof;

 

(ix) Pursuant to Section 25(a)(v) hereof;

 

(x) Pursuant to Section 29 hereof;

 

(xi) With respect to a Station that is a low power television station, upon not
less than thirty (30) days’ written notice by TELEFUTURA to AFFILIATE in the
event TELEFUTURA acquires a full power television station in the DMA to which
that Station is licensed (an “Acquired Station”); provided that in such event
(a) the 2004 Marketing and Sales Agreement between AFFILIATE and certain
affiliates of TELEFUTURA shall be amended to include the Acquired Station
pursuant to the terms and conditions of the 2004 Marketing and Sales Agreement,
and (b) TELEFUTURA shall program the Acquired Station as an affiliate of the
Network; or

 

(xii) At the option of AFFILIATE, in its sole discretion upon thirty (30) days
written notice to TELEFUTURA in the event of a material breach by TELEFUTURA in
any of its covenants, representations, warranties, duties, or obligations
pursuant to this Agreement, or any other term or condition hereof, which
TELEFUTURA has not cured within ten (10) days of written notice of default from
AFFILIATE.

 

17. Exclusive Representation. AFFILIATE and TELEFUTURA agree that TELEFUTURA (or
an entity controlled by Univision Communications Inc.) shall be the exclusive
representative of AFFILIATE for the sale of all national and regional
advertising throughout the United States and the world. AFFILIATE agrees to
refer requests by any potential national or regional advertisers to TELEFUTURA,
which shall be responsible for servicing such accounts. In any event, all
revenues received from national or regional advertising accounts, whether or not
serviced by TELEFUTURA, shall be included in Net National Sales for the purpose
of computing the commission due TELEFUTURA as national and regional sales
representative pursuant to Section 8(a) hereof. TELEFUTURA, in its role of
exclusive national

 

16



--------------------------------------------------------------------------------

sales representative for AFFILIATE, shall have no obligation to market, sell, or
administer the sale of any commercial announcement, infomercial, program, or
other product which would conflict with any Network Programming or commercial
announcement scheduled by TELEFUTURA for broadcast over the Stations.

 

18. Assignment.

 

(a) This Agreement shall not be assigned, in whole or in part, by AFFILIATE,
directly or indirectly (by operation of law, transfer of stock, merger or
otherwise) without the prior written consent of TELEFUTURA. The decision to
grant or not grant such consent shall be at the sole discretion of TELEFUTURA.
Any purported assignment by AFFILIATE in the absence of TELEFUTURA’s prior
written consent shall be null and void and not enforceable against TELEFUTURA.
In the event of an attempted unconsented assignment or transfer, TELEFUTURA may,
in its sole discretion, terminate this Agreement effective upon thirty (30) days
notice to AFFILIATE and the purported assignee. Any assignment or transfer
consented to by TELEFUTURA shall not relieve AFFILIATE of its obligations
hereunder.

 

(b) AFFILIATE shall immediately notify TELEFUTURA in writing of any application
tendered to the FCC pertaining to an assignment of AFFILIATE’s license for any
Station or a transfer of control of AFFILIATE. Except as to “short form”
assignments of license or transfers of control made pursuant to Section
73.3540(f) of the Rules and Regulations of the FCC, TELEFUTURA shall have the
right to terminate this Agreement or to remove a Station being assigned or
transferred from Schedule B, effective upon thirty (30) days notice to AFFILIATE
and the transferee or assignee of such termination, which notice may be given at
any time within ninety (90) days after the later occurring of: (i) the date on
which TELEFUTURA learns of such assignment or transfer, or (ii) the date on
which TELEFUTURA receives written notice of such assignment or transfer. Upon
TELEFUTURA’s request, AFFILIATE shall procure and deliver to TELEFUTURA, in form
satisfactory to TELEFUTURA, the agreement of the proposed assignee or transferee
that, upon consummation of the assignment or transfer of control of the
Station’s authorization, the assignee or transferee will assume and perform this
Agreement in its entirety without limitation of any kind. In the event AFFILIATE
fails to notify TELEFUTURA of the proposed assignment or transfer of control of
Station’s authorization TELEFUTURA may, in its sole discretion and without
limitation to any other remedies available to it, terminate this Agreement by
giving notice of such termination, which termination shall be effective on the
date specified in said notice of termination, or to remove any or all Stations
subject to such an assignment or transfer of control from Schedule B hereto. The
failure of AFFILIATE to procure the agreement of the proposed assignee or
transferee in accordance with this Section shall be deemed a material breach of
this Agreement, and in such event TELEFUTURA shall have the right to seek and
obtain specific performance of such obligations pursuant to Section 27 of this
Agreement.

 

(c) Subject to the foregoing, this Agreement shall be binding upon and inure to
the benefit of the parties hereto, their successors and assigns. AFFILIATE
confirms that TELEFUTURA has no obligation, whether express or implied, to
consent to the assignment of

 

17



--------------------------------------------------------------------------------

AFFILIATE’s rights, duties, benefits or obligations pursuant to this Agreement
to any other person or entity, and that the grant of such consent shall be
within the sole discretion of TELEFUTURA. AFFILIATE further confirms that
TELEFUTURA shall have no obligation, whether express or implied, to continue the
affiliation of a Station with TELEFUTURA or the Network, whether or not on terms
or conditions equivalent to those set forth in this Agreement, in the event of
an assignment of a Station’s license or a transfer of control of AFFILIATE.

 

(d) AFFILIATE represents, warrants, covenants and agrees that it shall not enter
into a time brokerage agreement, local management agreement (commonly known as
an LMA), joint sales agreement or any other agreement or understanding of any
nature whatsoever pursuant to which it sells, transfers, assigns, leases or
otherwise conveys to any third party (other than TELEFUTURA) the right to use
all or any material portion of its program time or advertising time or
availabilities without the prior written consent of TELEFUTURA.

 

19. Affirmative TELEFUTURA Rights. Nothing in this Agreement shall preclude
TELEFUTURA from taking any action not specifically prohibited herein, including,
but not limited to:

 

(a) Establishing additional interconnected networks, including but not limited
to, television or audio broadcasting networks and cable programming networks.

 

(b) Affiliating the Network with any international network on the terms and
conditions determined solely by TELEFUTURA.

 

(c) Transferring any Programs from the Network to any other networks, whether
established by TELEFUTURA or any other entity.

 

d) Repurposing any Programs, sharing them with, or authorizing their
transmission in whole or in any part at any time on or by, any other cable,
satellite, broadcasting or other program service or station, whether or not
commonly owned or affiliated with TELEFUTURA, including but not limited to
Univision or Galavision, or using such Programs or program material for any
other purpose whatsoever.

 

20. Audit Rights. TELEFUTURA shall have the right to perform periodic audits of
AFFILIATE and the Stations to insure compliance with the provisions of this
Agreement. AFFILIATE shall provide TELEFUTURA with reasonable access to the
pertinent books and records of AFFILIATE and the Stations so that TELEFUTURA’s
auditors may verify the accuracy and validity of the time Sales reported to
TELEFUTURA by AFFILIATE as well as all other aspects of compliance with the
provisions of this Agreement, including, but not limited to, Sections
5,6,7,8,10,11,14,17,18, and 25 hereof. The cost of any such audit shall be borne
by TELEFUTURA; provided, however, that in the event such an audit reveals
AFFILIATE to be in material breach of, or in default under, this Agreement, that
AFFILIATE has failed to pay TELEFUTURA all amounts due to TELEFUTURA pursuant to
Section 8(a) hereof, or that a

 

18



--------------------------------------------------------------------------------

Station has made more than three Unauthorized Preemptions of Network Programming
during the preceding twelve (12) month period, the costs of said audit shall be
borne by AFFILIATE.

 

21. Facilities.

 

(a) AFFILIATE represents and warrants to TELEFUTURA that Schedule B sets forth
the facilities authorized for, and utilized by, the Stations, and that AFFILIATE
has attached to Schedule B contour maps for Stations, prepared in compliance
with standards of good engineering practice, pursuant to National Bureau of
Standards Tech Note 101 (commonly known as Longley-Rice) propagation
methodology, and in a form reasonably acceptable to TELEFUTURA, which depicts
the City Grade, Grade A and Grade B contours (each as defined by the FCC) of
Stations, and includes data as to the areas and populations within each such
contour and Hispanic household information. AFFILIATE represents and warrants
that Schedule B is accurate in all material respects as of 3-17-04. In the event
that the transmitter location, antenna height above average terrain, effective
radiated power, or frequency or hours of operation on any individual Station as
set forth on Schedule B are changed at any time so as to (i) materially reduce
the number of Hispanic Households within the Station’s Grade B contour or (ii)
materially reduce the number of hours of Spanish language programming,
TELEFUTURA, in its sole discretion, shall have the right to terminate this
Agreement with respect to such Station upon 30 days advance written notice. The
above operating hours provision shall not apply to the extent that the reduction
in AFFILIATE’s hours of operation is in response to a reduction in programming
provided to AFFILIATE by TELEFUTURA.

 

(b) TELEFUTURA may, from time to time at its sole discretion, establish minimum
standards governing matters that, in TELEFUTURA’s sole judgment, require
standardization and uniformity among affiliates of the Network, including but
not limited to (i) specifications and layout (including form, color, number,
location and size) of signage, billboards, and print and other advertising
relating to TELEFUTURA or any Program or Programming; (ii) the design, color,
appearance and maintenance of exterior and public portions of studios and other
facilities utilized by the Station; and (iii) technical standards relating to
commercial announcements, public service announcements, and Local Programming of
the Station.

 

(c) AFFILIATE represents and warrants to TELEFUTURA that Schedule C sets forth
the Nielsen Focus report which is a list of all cable systems on which Stations
are carried as of 3-17-04, which list is true and accurate in all material
respects. In consultation with TELEFUTURA, AFFILIATE will make all commercially
reasonable efforts to obtain carriage on cable and DBS for Stations, provided,
however, that AFFILIATE shall not be required to incur any out-of-pocket
expenses in connection therewith.

 

(d) AFFILIATE represents and warrants to TELEFUTURA that Schedule D sets forth
copies of all executed retransmission consent agreements between AFFILIATE and
all cable and DBS systems on which Stations are carried as of 3-17-04.

 

19



--------------------------------------------------------------------------------

22. Retransmission Consent. Should AFFILIATE be accorded the right under any
local, state or federal rule, regulation or law to elect (a) to require any
cable television system, open video system, direct broadcast or other satellite,
or other single or multi-channel video distribution service or system of any
form or nature to obtain AFFILIATE’s consent to such system’s transmission or
retransmission of the Stations’ broadcast of any Network Programming, or is
given any similar rights (a “Retransmission Consent Election”) or (b) to require
any such system to comply with any “must carry” rule, regulations or laws (a
“Must Carry Election”), then AFFILIATE shall notify TELEFUTURA at least sixty
(60) days in advance of any such election by AFFILIATE and TELEFUTURA shall
negotiate in good faith, for a period of no less than sixty (60) days, regarding
(x) whether AFFILIATE shall make a Retransmission Consent Election or a Must
Carry Election and (y) in the event that AFFILIATE determines to make a
Retransmission Consent Election, to which systems such consent is to be given,
and if so, the terms under which it is to be given (including without
limitation, the amount of compensation to be paid by any such system for such
consent and the division of that compensation between AFFILIATE and TELEFUTURA).
If AFFILIATE and TELEFUTURA do not reach agreement with respect to all of the
foregoing matters for any individual Station, then without limitation to any of
TELEFUTURA’s rights under this Agreement, TELEFUTURA shall have the right to
terminate this Agreement with respect to such Station upon thirty (30) days
written notice to AFFILIATE. Without limiting the generality of the foregoing,
AFFILIATE acknowledges and agrees that in no event shall AFFILIATE transmit,
grant retransmission consent or otherwise permit any transmission or
retransmission of a Station’s broadcast of any Network Programming by a cable
television system, open video system, direct broadcast or other satellite or
other single or multi-channel video distribution service or system of any form
or nature without the prior written consent of TELEFUTURA.

 

23. Severability. Should any part of this Agreement become inconsistent with the
rules or policies of the FCC or the agreed upon governing law and the parties
not to be the beneficiaries of an appropriate waiver, that part of the Agreement
shall terminate upon the date that such an inconsistency would otherwise exist,
but all other parts of the Agreement shall remain in full force and effect. In
such event, the parties shall use their best efforts to modify this Agreement so
as to conform it with the applicable FCC rule, policy, or law, if possible,
while achieving their respective objectives under this Agreement.

 

24. No Implied Waiver. Except as expressly provided for herein, no failure or
delay on the part of the parties hereto to exercise any right, power or
privilege hereunder or under any instrument executed pursuant hereto shall
operate as a waiver; nor shall any single or partial exercise or any right,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. All rights and remedies granted
herein shall be in addition to other rights and remedies to which the parties
may be entitled at law or in equity.

 

20



--------------------------------------------------------------------------------

25. Broadcaster’s Liability Insurance.

 

(a) AFFILIATE shall procure and maintain in force during the term hereof
broadcaster’s liability insurance for the Stations, including broad form errors
and omissions coverage, with minimum limits of liability in the aggregate of
$5,000,000.00 or more for each occurrence.

 

(i) Said coverage shall be on an occurrence form, primary and not contributing,
with respect to:

 

a. any material furnished or added by any party other than TELEFUTURA after
delivery of Network Programming to AFFILIATE or the Stations;

 

b. to the extent any such Network Programming is changed, altered or otherwise
affected by insertion or deletion of any material by any party other than
TELEFUTURA; and

 

c. any programming broadcast by the Stations other than Network Programming
provided by TELEFUTURA to the Station.

 

(ii) Prior to use of Network Programming, AFFILIATE shall cause its
broadcaster’s liability insurance carrier(s) to add “Telefutura, Telefutura
Television Group, their parent companies, affiliates, officers, directors,
employees, successors and assignees” as additional insured parties. All such
policies shall be issued by companies of recognized responsibility, having a
Bests Key Rating Guide of not less than A, Class VII, licensed to do business in
the state where each Station is located.

 

(iii) An original certificate of insurance naming TELEFUTURA, Telefutura
Television Group, their parent companies, affiliates, officers, directors,
employees, successors and assignees as additional insured parties shall be
delivered to TELEFUTURA by AFFILIATE within ten (10) days of the execution of
this Agreement. Each such must be signed by an authorized agent of the insurance
company issuing such coverage, and shall provide that thirty (30) days notice of
cancellation shall be given to TELEFUTURA prior to termination, cancellation, or
non-renewal thereof. No action or inaction by TELEFUTURA, including, without
limitation, failure to demand such documentation or continued provision of
programming in the absence of such policy, certificate, and/or endorsement(s),
shall be construed as a waiver by TELEFUTURA of AFFILIATE’s obligation to
provide the insurance coverage specified herein.

 

(iv) The foregoing insurance requirements shall not be deemed a limitation of
AFFILIATE’s liability, if any, under this Agreement.

 

(v) In the event AFFILIATE or the Stations fail to comply with the provisions of
this Section 25(a), TELEFUTURA may, in its sole discretion, terminate this
Agreement upon thirty (30) days written notice to AFFILIATE.

 

21



--------------------------------------------------------------------------------

26. Governing Law; Specific Performance. This Agreement and the rights and
obligations of the parties, including without limitation the validity,
construction, interpretation, performance and termination of this Agreement,
shall be governed by and construed by the laws of the State of New York
applicable to contracts between New York parties made and performed in that
state, without regard to conflicts of law principles. AFFILIATE recognizes that
each Station and its facilities is unique in nature and access to each Station
for transmission of the Network Programming would be difficult or impossible to
replicate, and therefore, that money damages would be insufficient to provide an
adequate remedy to TELEFUTURA in the event of a default hereof by AFFILIATE.
AFFILIATE acknowledges and agrees that a default hereunder by AFFILIATE will
cause substantial and irreparable injury to TELEFUTURA, and that any remedy at
law would be inadequate. AFFILIATE agrees if it should fail to perform any of
its material duties or obligations hereunder, TELEFUTURA’s right to specific
performance is essential to protect its rights and interests hereunder.
Therefore, in addition to any other remedies which either party may have
hereunder, at law, in equity or otherwise, TELEFUTURA shall, to the fullest
extent permissible under law, have the right to have all obligations,
undertakings, agreements and other provisions of this Agreement, including but
not limited to the obligation of AFFILIATE to procure the agreement of any
proposed assignee or transferee of AFFILIATE or the Stations to assume and
perform this Agreement in its entirety without limitation of any kind in
accordance with Section 18(b) hereof, specifically performed and shall have the
right to obtain an order or decree for such specific performance in any of the
courts of the United States or any state or other political subdivision thereof
without being required to prove actual damages, post bond or furnish any other
security, any requirement for which is hereby expressly waived.

 

27. Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be deemed duly given if delivered on the date of personal
delivery or on the date of receipt if mailed by registered or certified mail,
postage prepaid and return receipt requested, and shall be deemed to have been
received on the date of personal delivery or on the date set forth on the return
receipt, to the following addresses, or to such other address as any party may
request in writing to the other party:

 

Notices to AFFILIATE shall be sent to:

 

Entravision Communications Corporation

Attention: Walter F. Ulloa and Philip C. Wilkinson

2425 Olympic Boulevard

Suite 6000 West

Santa Monica, California 90404

 

with a copy, which shall not constitute notice, to:

 

22



--------------------------------------------------------------------------------

Entravision Communications Corporation

Attention: Michael G. Rowles, Esq.

2425 Olympic Boulevard

Suite 6000 West

Santa Monica, California 90404

 

Notices to TELEFUTURA shall be sent to:

 

Director, Affiliate Relations

TELEFUTURA

9405 NW 41st Street

Miami, FL 33178

 

with a copy, which shall not constitute notice, to:

 

General Counsel

TELEFUTURA

5999 Center Drive

Los Angeles, CA 90045

 

28 Limitations of Damages. The parties to this Agreement expressly agree that in
the event of termination or breach of this Agreement, neither party shall be
liable to the other for any lost revenue, lost profits or other consequential
damages allegedly resulting from such termination or breach, including, but not
limited to, any expenditures, investments, leases or commitments made in
anticipation of the continuance of this Agreement, regardless of whether such
alleged lost revenue, lost profits or other consequential damages are
foreseeable.

 

29. Confidentiality. In its capacity as an affiliate of TELEFUTURA pursuant to
this Agreement, AFFILIATE may acquire or receive information relating to
TELEFUTURA and its affiliates which is of a confidential and proprietary nature.
Such information may include, but is not limited to, financial information,
business and marketing plans, advertising rates and practices, viewer mailing
lists, and plans related to programming and special promotional events.
AFFILIATE shall at all times, both during and after the term of this Agreement,
maintain in the strictest confidence and trust all of such confidential and
proprietary information and shall not directly or indirectly disclose the same
to any other person or entity, whether during the term of this Agreement or
thereafter. AFFILIATE acknowledges that a breach of this Section may subject
TELEFUTURA to immediate and irreparable harm for which damages may not be an
adequate remedy and, accordingly, AFFILIATE acknowledges and agrees that
TELEFUTURA may enforce the provisions hereof by means of injunctive or other
equitable relief. Any breach of this Section shall constitute a material breach
of this Agreement and shall entitle TELEFUTURA to immediately terminate this
Agreement. The provisions of this Section shall survive the expiration and
termination of this Agreement.

 

23



--------------------------------------------------------------------------------

30. No Joint Venture or Partnership. Nothing contained in this Agreement shall
create any partnership, association, joint venture, fiduciary or agency
relationship between TELEFUTURA and AFFILIATE. Except as otherwise specifically
set forth herein, neither TELEFUTURA or AFFILIATE shall be authorized or
empowered to make any representation or commitment or to perform any act which
shall be binding on the other unless expressly authorized or empowered in
writing.

 

31. Entire Agreement. This Agreement contains all of the terms agreed upon by
the parties with respect to the subject matter hereof; it incorporates and
merges any and all previous communications and understandings, oral and written,
and cannot be amended or changed except in a writing executed by the parties
hereto.

 

32. Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures to each such counterpart were upon the
same instrument.

 

TELEFUTURA Signature:  

/s/    C. DOUGLAS KRANWINKLe        

   

--------------------------------------------------------------------------------

Name:

 

C. Douglas Kranwinkle

Title:

 

EVP

Date:

 

3-17-04

 

AGREED AND ACCEPTED:

 

ENTRAVISION COMMUNICATIONS CORPORATION

 

Signature:

 

/s/    WALTER F. ULLOA      

   

--------------------------------------------------------------------------------

Name:

 

Walter F. Ulloa

Title:

 

Chairman and CEO

Date:

 

March 16, 2004

 

24



--------------------------------------------------------------------------------

SCHEDULE A

 

LOCAL INSERTIONS

 

Infomercials or other local programming   M-F 5:00 a.m. to 6:00 a.m.

Public Affairs Programming

  Sat and Sun 6:30 to 7:00 a.m

(No infomercials)

   

 

 

25



--------------------------------------------------------------------------------

SCHEDULE B

 

[This Schedule B, which contains a list of facilities for those stations that
are subject to the Network Affiliation Agreement and certain technical data
about such facilities (including channel number, frequency, latitudinal and
longitudinal location of transmitters, tower statistics in meters and feet,
power levels and contour maps) has been excluded from this filing.]

 

26



--------------------------------------------------------------------------------

SCHEDULE C

 

[This Schedule C, which contains the Nielsen Focus report which is a list of all
cable systems on which Stations are carried as of 3-17-04, has been excluded
from this filing.]

 

27



--------------------------------------------------------------------------------

SCHEDULE D

 

[This Schedule D, which contains copies of all executed retransmission consent
agreements between AFFILIATE and all cable and DBS systems on which Stations are
carried as of 3-17-04, has been excluded from this filing.]

 

28